



Exhibit 10.10


Caterpillar Inc.
2014 Long-Term Incentive Plan
Restricted Stock Unit Award Notice


[Grant Date]


The Board of Directors of Caterpillar Inc. (the “Company”) has granted you,
%%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%, %%TOTAL_SHARES_GRANTED%-%
restricted stock units (“RSUs”) on [Grant Date] (the “Grant Date”) pursuant to,
and subject to the restrictions, terms and conditions set forth in, the
Caterpillar Inc. 2014 Long-Term Incentive Plan (the “Plan”). This Award Notice
and the Plan specify the material terms and provisions applicable to such
restricted stock unit award (the “RSU Award”). Capitalized terms not defined
herein shall have the meanings specified in the Plan.
Vesting
The RSU Award is subject to a one-year cliff vesting period. The RSU Award will
become fully vested on the first anniversary of the Grant Date (the “Vesting
Date”). As soon as administratively practicable, but not later than 60 days
after the Vesting Date, the Company shall issue or deliver to you, subject to
the conditions of this Award Notice, unrestricted shares of Common Stock equal
to the number of RSUs that become vested, rounded up or down to the nearest
whole number, less any shares withheld to satisfy any applicable income and
payroll tax withholding requirements.
If your service on the Caterpillar Inc. Board of Directors (the “Board”)
terminates for any reason other than Long-Service Separation, death or in
connection with a Change in Control (as described more fully below) prior to the
Vesting Date, the RSU Award will be forfeited. Your RSU Award is also subject to
certain additional forfeiture conditions set forth in Sections 5.16 and 5.17 of
the Plan.
Voting Rights
During the period between the Grant Date and the date the shares subject to such
RSUs are issued or delivered to you (the “Restriction Period”), you are not
entitled to any voting rights with respect to such RSUs. From and after the date
shares are actually issued or delivered, you then will have full voting rights
with respect to those shares.
Dividend Equivalents; Dividends
On each date that a cash dividend is paid to holders of Common Stock, an amount
equal to the cash dividend that is paid on each share of Common Stock,
multiplied by the number of RSUs that remain unvested and outstanding as of the
dividend payment date (the “Dividend Equivalent Amount”), shall be credited for
your benefit. Unless otherwise determined by the Board or Committee in its
discretion, the aggregate Dividend Equivalent Amount, if any, credited to you,
shall be converted into an additional number of RSUs determined by dividing the
Dividend Equivalent Amount by the Fair Market Value of a share of Common Stock
on the dividend payment date (the “Dividend Equivalent RSUs”). The Dividend
Equivalent RSUs, if any, will vest on the same Vesting Date corresponding to the
underlying RSUs with respect to which the Dividend Equivalent RSUs were
credited, and will otherwise be subject to the same conditions applicable to the
underlying RSUs, including, without limitation, the provisions governing time
and form of settlement; provided however, that Dividend Equivalent RSUs will not
accrue on Dividend Equivalent RSUs. Unless expressly provided otherwise, as used
elsewhere in this Agreement “RSUs” shall include any Dividend Equivalent RSUs
that have been credited to you. From and after the date shares of Common Stock
are


6099056

--------------------------------------------------------------------------------





actually issued or delivered upon settlement of the RSUs, you then will have
dividend rights with respect to those shares.
Termination of Service as Director
Your termination of service on the Board prior to the Vesting Date will impact
the unvested RSUs as follows:
•
Long-Service Separation

If your service on the Board terminates at least six months after the Grant Date
by reason of Long-Service Separation, the RSU Award will continue to become
vested as of the Vesting Date as though your service on the Board had continued
through the Vesting Date, and shares of Common Stock, less any shares withheld
to satisfy any applicable income and payroll tax withholding requirements, will
be issued or delivered to you as soon as administratively practicable, but not
later than 60 days, following the Vesting Date. For purposes of this RSU Award,
“Long-Service Separation” means termination of your service on the Board for any
reason other than for Cause after attainment of age 55 with 5 or more years of
continuous Board service, as determined by the Company in its sole discretion.


•
Death

If your service on the Board terminates by reason of death, the RSU Award will
become fully vested and shares of Common Stock, less any shares withheld to
satisfy any applicable income and payroll tax withholding requirements, will be
issued or delivered to your beneficiary or your estate (as applicable), as soon
as administratively practicable, but not later than 2½ months following the date
of your death.


•
Change in Control

In the event of a Change in Control prior to the end of the Restriction Period
pursuant to which your RSU Award is effectively continued, assumed or replaced
by the surviving or acquiring corporation in such Change in Control (with
appropriate adjustments to the number and kind of shares, in each case, that
preserve the material terms and conditions of the outstanding RSU Award as in
effect immediately prior to the Change in Control) and your service on the Board
is terminated without Cause, the RSU Award will immediately become fully vested
and shares of Common Stock, less any shares withheld to satisfy any applicable
income and payroll tax withholding requirements, will be issued or delivered to
you as soon as administratively practicable, but not later than 60 days,
following the date of your termination of service; provided that if you are or
will become eligible for Long-Service Separation during the Restriction Period
and the Change in Control is not a “change in control event,” within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended (“Code Section
409A”), then the unvested RSUs will immediately become fully vested, as provided
above, but the shares of Common Stock, less any shares withheld to satisfy any
applicable income and payroll tax withholding requirements, will be issued or
delivered to you as soon as administratively practicable, but not later than 60
days, following the Vesting Date.


•
Other

If your service on the Board terminates prior to the Vesting Date for any reason
other than Long-Service Separation, Disability, death or in connection with a
Change in Control, all unvested RSUs subject to this RSU Award will lapse and
shall be immediately forfeited.


Disability
Upon a determination by the Company’s Director of Compensation + Benefits that
you have a Disability (as defined below), the RSU Award will become fully vested
and shares of Common Stock, less any shares withheld to satisfy any applicable
income and payroll tax withholding requirements, will be issued or





--------------------------------------------------------------------------------





delivered to you as soon as administratively practicable, but not later than 60
days, following the date of such determination. For purposes of this RSU Award,
“Disability” means your inability to engage in any substantial gainful business
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death, or which has lasted or can be expected
to last for a continuous period of not less than 12 months, as determined by the
Company’s Director of Compensation + Benefits, based upon medical evidence.


Transferability of Award
Subject to certain exceptions set forth in the Plan, the RSU Award may not be
assigned, transferred, pledged or hypothecated in any way. The RSU Award is not
subject to execution, attachment or similar process. Any attempt at such,
contrary to the provisions of the Plan, will be null and void and without
effect. Note that once RSUs vest and shares of Common Stock are actually issued
or delivered, you will have the ability to transfer those shares.
Designation of Beneficiary
If you have not done so already, you are encouraged to designate a beneficiary
(or beneficiaries) to whom your vested benefits under the Plan will be paid upon
your death. If you do not designate a beneficiary, vested benefits payable
pursuant to the Plan upon your death will be paid to your estate.
Administration of the Plan
The RSU Award shall at all times be subject to the terms and provisions of the
Plan and the Plan shall be administered in accordance with the terms of, and as
provided in, the Plan. In the event of conflict between the terms and provisions
of this Award Notice and the terms and provisions of the Plan, the provisions of
the Plan shall control.
Code Section 409A
It is intended that this Award Notice and the administration of the RSU Award
comply with Code Section 409A, and the Treasury Regulations promulgated and
other official guidance issued thereunder, to the extent applicable. The Plan
and this Award Notice shall be interpreted and construed on a basis consistent
with such intent. Notwithstanding anything contained herein to the contrary, no
shares may be issued or delivered unless in compliance with Code Section 409A to
the extent that Code Section 409A applies. To the extent this Award Notice
provides for the RSU Award to be settled by reference to your termination of
service, your service shall be deemed to have terminated upon your “separation
from service,” within the meaning of Code Section 409A. The Committee reserves
the right (including the right to delegate such right) to unilaterally amend
this Award Notice (and thus the terms of the RSU Award) without your consent
solely in order to maintain an exclusion from the application of, or to maintain
compliance with, Code Section 409A. Your acceptance of this RSU Award
constitutes acknowledgement and consent to such rights of the Committee.
Tax Impact
Please refer to the Plan prospectus and support materials for a general
description of the tax consequences of an RSU Award. You may also wish to
consult with your personal tax advisor regarding how the RSU Award impacts your
individual tax situation. Nothing contained in this Award Notice or in the Plan
prospectus shall be construed as a guarantee of any particular tax effect for
any benefits or amounts deferred or paid pursuant to this Award Notice.
Withholding
The distribution of shares of Common Stock following the vesting of the RSU
Award is a taxable event in many taxing jurisdictions. In the United States, the
Company is not currently required to withhold taxes on compensation paid to
nonemployee directors. In some countries, the Company may be required to
withhold taxes upon the taxable event. To satisfy this withholding obligation,
the Company will withhold that number





--------------------------------------------------------------------------------





of shares that would satisfy the withholding obligation from the shares
otherwise to be issued or delivered to you, unless otherwise approved by the
Committee. The following conditions apply to such withholding: (a) the value of
the shares of Common Stock withheld must equal the minimum withholding
obligation; and (b) the value of the shares of Common Stock withheld shall be
the Fair Market Value determined as of the date the RSUs become vested. For this
purpose and for all purposes of this RSU Award, Fair Market Value shall mean the
mean between the high and low prices at which a share of Common Stock of the
Company is traded on the New York Stock Exchange.
Compliance with Securities Laws
The RSU Award is subject to the condition that if the listing, registration or
qualification of the shares of Common Stock subject to the RSU Award upon any
securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the issuance or delivery of shares
hereunder, the shares of Common Stock subject to the RSU Award shall not be
issued or delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company. The Company
agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval or other action.
Adjustment of Shares
Provisions are made within the Plan covering the effect of stock dividends,
stock splits, changes in par value, changes in kind of stock, sale, merger,
recapitalization, reorganization, etc.
Awards Subject to Forfeiture, Clawback and Setoff
The RSU Award is subject to certain forfeiture conditions set forth in the Plan,
which, in the event such conditions are determined to have occurred, may result
in immediate forfeiture and cancellation of your outstanding RSU Award or an
obligation to repay the Company the total amount of award gain realized upon
settlement of your RSU Award. Also, the Company generally may deduct from and
set off against any amounts the Company owes to you, including amounts payable
in connection with this RSU Award, such amounts you may owe to the Company.
Effect on Other Benefits
The RSU Award is not intended to and shall not impact the coverage of or the
amount of any other benefit plans in which you participate that are sponsored by
the Company or any of its Subsidiaries or affiliates.
Award Confers No Rights to Continued Service on Board
In no event shall the granting of the RSU Award or its acceptance by you, or any
provision of the Award Notice or the Plan, give or be deemed to give you any
right to continued service on the Board.
Decisions of Board or Committee
The Board or the Committee shall have the right to resolve all questions which
may arise in connection with the RSU Award. Any interpretation, determination or
other action made or taken by the Board or the Committee regarding the Plan or
this RSU Award shall be final, binding and conclusive.
Successors
This Award Notice shall be binding upon and inure to the benefit of any
successor or successors of the Company and any person or persons who shall
acquire any rights hereunder in accordance with this Award Notice or the Plan.
Severability





--------------------------------------------------------------------------------





The invalidity or unenforceability of any particular provision of this Award
Notice shall not affect the other provisions hereof and this Award Notice shall
be construed in all respects as if such invalid or unenforceable provision was
omitted.
Governing Law
This Award Notice, the RSU Award and all determinations made and actions taken
pursuant hereto and thereto, to the extent not governed by the laws of the
United States, shall be governed by the laws of the State of Delaware and
construed in accordance therewith without giving effect to principles of
conflicts of laws.
Entire Agreement
This Award Notice and the Plan constitute the entire agreement between you and
the Company with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements between you and the Company with
respect to the subject matter hereof, and except as provided herein, may not be
modified adversely to your interest except by means of a writing signed by you
and the Company.
Acceptance of Award
You are required to electronically accept this Award Notice within your stock
plan account with the Company’s stock plan administrator according to the
procedures then in effect. Your acceptance of this Award Notice constitutes
acknowledgement of receipt of the Plan and this RSU Award and consent to the
terms of the Plan and this Award Notice as described in the Plan and this Award
Notice.
Notices
All notices, requests or other communications provided for in this Award Notice
shall be made, if to the Company, to Caterpillar Inc., Equity Compensation
Administration, 100 N.E. Adams Street, Peoria, IL 61629-4440 (or, if applicable,
to any updated address provided by the Company for such purposes), and if to
you, to your last known mailing address on file with the Company’s stock plan
administrator. All notices, requests or other communications provided for in
this Award Notice shall be made in writing either (a) by personal delivery, (b)
by facsimile or electronic mail with confirmation of receipt, (c) by mailing in
the United States mail or (d) by express courier service. The notice, request or
other communication shall be deemed to be received upon personal delivery, upon
confirmation of receipt of facsimile or electronic mail transmission or upon
receipt by the party entitled thereto if by United States mail or express
courier service; provided, however, that if a notice, request or other
communication sent to the Company is not received during regular business hours,
it shall be deemed to be received on the next succeeding business day of the
Company.
Further Information
For more detailed information about the Plan, please refer to the Plan
prospectus or the Plan itself. Copies of the prospectus and the Plan can be
obtained from the Executive Compensation intranet website at Cat @work under the
Compensation + Benefits tab. If you have any questions regarding your equity
compensation under the Plan, please contact executivecompensation@cat.com.



